Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
___________, 2015 between Astro-Med, Inc., a Rhode Island corporation (the
“Company”), and [name] (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Articles of
Incorporation permit and the Bylaws of the Company require indemnification of
the officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the Rhode Island Business Corporation Act (“RIBCA”).
The Bylaws and the RIBCA expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the Board, officers and other
persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
shareholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Bylaws and insurance as adequate under the present circumstances and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
director from and after the date hereof, the parties hereto agree as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his Corporate Status (as hereinafter defined), the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of the Company. Pursuant to this Section 1(a), Indemnitee shall be indemnified
against all Expenses (as hereinafter defined), judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him, or on his
behalf, in connection with such Proceeding, if the Indemnitee (i) conducted
himself in good faith and (ii) reasonably believed (x) in the case of conduct in
his Official Capacity (as hereinafter defined), that his conduct was in the best
interests of the Company, (y) in all other cases, that his conduct was at least
not opposed to the best interests of the Company, and (iii) with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee’s conduct
was unlawful; provided, however, that, in no event shall Indemnitee be entitled
to any such indemnification if prohibited by Section 1(d) hereof.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Company and a
court of appropriate jurisdiction orders such indemnification. Pursuant to this
Section 1(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding if it is determined that the Indemnitee has met
the relevant standard of conduct set forth in Section 1(a)(i) through
(iii) above; provided, however, that, in no event shall Indemnitee be entitled
to any such indemnification if prohibited by Section 1(d) hereof.

(c) Indemnification for Expenses of a Party Who is Wholly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is wholly
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him in
connection therewith. For purposes of this Section the term “wholly successful,
on the merits or otherwise,” shall be deemed to include, without limitation, a
dismissal of a Proceeding, with or without prejudice, a withdrawal of a
Proceeding and a settlement not involving any payment or assumption of
liability.

(d) No Indemnification if Improper Personal Benefit. Notwithstanding any other
provision of this Agreement, if applicable law so provides, no indemnification
of any kind (including against Expenses) shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company on the



--------------------------------------------------------------------------------

basis that he received an improper personal benefit, whether or not involving
action in his Official Capacity, unless and then only to the extent that a court
of appropriate jurisdiction (which may include the Superior Court for Providence
County, Rhode Island or the court in which the Proceeding involving the
Indemnitee’s liability took place) shall order that such indemnification may be
made.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by him or on his behalf and to make a payment to
Indemnitee of Expenses in advance of the final disposition on any Proceeding if,
by reason of his Corporate Status, he is, or is threatened to be made, a party
to or participant in any Proceeding (including a Proceeding by or in the right
of the Company), in each case to the fullest extent as may be provided for under
the Company’s Articles of Incorporation, By-Laws, vote of the shareholders or
Disinterested Directors (as hereinafter defined) and/or applicable law
notwithstanding that any such indemnification or advance of Expenses is not
specifically authorized by the other provisions of this Agreement. It is the
intent of the parties hereto that in the event of any change, after the date of
this Agreement, in any applicable law which expands the right of a Rhode Island
corporation to indemnify or make an advance of Expenses to a director or officer
to a greater degree than would be afforded currently under the Company’s
Articles of Incorporation, By-Laws, vote of the shareholders or Disinterested
Directors and this Agreement, the Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change.

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative



--------------------------------------------------------------------------------

benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the transaction
or events that resulted in such expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors, or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

5. Advancement of Expenses. To the maximum extent permitted by the RIBCA, the
Company shall pay the Expenses of Indemnitee in advance of the final and
non-appealable disposition of any Proceeding to which Indemnitee is a party by
reason of Indemnitee’s Corporate Status within thirty (30) days after the
receipt by the Company of a written request for advancement of Expenses. The
advance payment of Expenses will be subject to (a) the Company’s receipt of a
written affirmation by Indemnitee of Indemnitee’s good faith belief that
Indemnitee met the standard of conduct necessary for indemnification by the
Company under this Agreement and a written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if a court of appropriate jurisdiction
determines that Indemnitee has not met that standard of conduct and (b) a
determination that the facts then known to those making the determination would
not preclude indemnification under the RIBCA. Advance payment of Expenses will
be made without regard to Indemnitee’s financial ability to make repayment. Any
undertakings to repay advances pursuant to this Section 5 must be an unlimited
general obligation of Indemnitee, and any advances pursuant to this Section 5
shall be unsecured and



--------------------------------------------------------------------------------

interest free. Notwithstanding a court determination that Indemnitee has not met
the standard of conduct for indemnification, if such determination is being
appealed, Indemnitee will not be required to reimburse any Expenses which have
been advanced until a final determination (as to which all rights of appeal have
been exhausted or lapsed) has been made.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the RIBCA
and public policy of the State of Rhode Island. Accordingly, the parties agree
that the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:

(a) To obtain indemnification under this Agreement (including an advance of
Expenses under Section 5 hereof), Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods: (1) if a quorum consisting of Disinterested Directors can be
obtained, by a majority vote of a quorum of the Disinterested Directors, (2) if
such quorum cannot be obtained, by a committee designated by a majority vote of
the full Board (in which designation directors who are not disinterested may
participate) consisting solely of two or more Disinterested Directors, (3) if
there are no Disinterested Directors or if the Disinterested Directors so
direct, by Special Legal Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee, or (4) by a majority vote of the
shareholders of the Company. The Company agrees that if there is a Change in
Control then with respect to all matters concerning the rights of Indemnitee to
indemnification and advance of Expenses under this Agreement, the Company’s
Articles of Incorporation or By-Laws, any vote of the Company’s shareholders or
Disinterested Directors, any other agreement, any law or otherwise, such
determination shall be made by Special Legal Counsel selected as provided in
Section 6(c) hereof.

(c) If the determination of entitlement to indemnification is to be made by
Special Legal Counsel pursuant to Section 6(b) hereof, the Special Legal Counsel
shall be selected as provided in this Section 6(c). Special Legal Counsel will
be selected by (1) a majority vote of Disinterested Directors or (2) if a quorum
of Disinterested Directors does not exist, by majority vote of a committee,
consisting of two or more Disinterested Directors, which committee is designated
by a majority vote of the full Board of Directors, including interested
directors or (3) if such a committee cannot be established or if the requisite
quorum of the full Board cannot be obtained, by a majority vote of the full
Board (in which selection, directors who are not Disinterested Directors may
participate). The Company will notify Indemnitee of such



--------------------------------------------------------------------------------

selection. Following receipt of notice of the selection of Special Legal
Counsel, Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the other party a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that (1) Special Legal Counsel so selected does not meet the
requirements of “Special Legal Counsel” as defined in Section 13 of this
Agreement or (2) is otherwise not well qualified to serve as Special Legal
Counsel, and the objection shall set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
shall act as Special Legal Counsel. If a written objection is made and
substantiated, the Special Legal Counsel selected may not serve as Special Legal
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof (including an advance of Expenses under Section 5 hereof),
no Special Legal Counsel shall have been selected and not objected to, either
the Company or Indemnitee may petition the Superior Court of Providence County,
Rhode Island or other court of appropriate jurisdiction for resolution of any
objection which shall have been made to the selection of Special Legal Counsel
and/or for the appointment as Special Legal Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Special Legal Counsel under Section 6(b) hereof. The Company shall pay
any and all reasonable fees and expenses of Special Legal Counsel incurred by
such Special Legal Counsel in connection with acting pursuant to Section 6(b)
hereof, and the Company shall pay all reasonable fees and expenses incident to
the procedures of this Section 6(c), regardless of the manner in which such
Special Legal Counsel was selected or appointed.

(d) In making a determination with respect to entitlement to indemnification or
advancement of Expenses hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification or
advancement of Expenses under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
directors or special legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification or
advancement of Expenses is proper in the circumstances because Indemnitee has
met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or special legal counsel) that Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct.

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Whether or not the foregoing provisions of this
Section 6(e) are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted



--------------------------------------------------------------------------------

in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.

(f) Within thirty (30) days after its receipt of a request contemplated by
Section 6(a), the Company will make determination as to whether Indemnitee is
entitled to the indemnification requested. The determination referred to in the
preceding sentence will be made in the manner set forth in Section 6(b) of this
Agreement. If such determination has not been made within thirty (30) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law, provided, however, , that the foregoing provisions of this
Section 6(f) shall not apply if the determination of entitlement to
indemnification is to be made by the shareholders pursuant to Section 6(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination, the Board or the Disinterested Directors,
if appropriate, resolve to submit such determination to the shareholders for
their consideration, (B) an annual meeting or a special meeting of shareholders
is called within thirty (30) days after such receipt with a purpose of making
such determination, (C) such meeting is held for such purpose within thirty
(30) days after having been so called and (D) such determination is made
thereat.

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Special Legal Counsel, member of
the Board or shareholder of the Company shall act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or Proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, claim or Proceeding. Anyone seeking
to overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent,



--------------------------------------------------------------------------------

shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within thirty(30) days after
receipt by the Company of the request for indemnification (or sixty (60) days in
the case of the meeting of the shareholders described in Section 6(f) of this
Agreement), (iv) payment of indemnification is not made pursuant to this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 of this Agreement, Indemnitee shall be entitled to an adjudication in
a court of appropriate jurisdiction located in the State of Rhode Island of
Indemnitee’s entitlement to such indemnification. Indemnitee shall commence such
proceeding seeking an adjudication within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) actually and reasonably incurred by
him in such judicial adjudication.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is



--------------------------------------------------------------------------------

bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by law, such expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Defense of Claim and Selection of Counsel. In the event the Company shall be
obligated under Section 5 hereof to advance Expenses with respect to any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (a) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (b) if (i) the employment of counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (iii) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. In addition, if there exists a potential, but not an actual, conflict
of interest between the Company and Indemnitee, the actual and reasonable legal
fees and expenses incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the Proceeding (so that such counsel may assume
Indemnitee’s defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder. The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law. The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (1) does not grant
Indemnitee a complete release of liability, (2) would impose any penalty or
limitation on Indemnitee, or (3) would admit any liability or misconduct by
Indemnitee.

9. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation, the By-laws, any
agreement, a vote of shareholders,



--------------------------------------------------------------------------------

a resolution of directors of the Company, or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in the RIBCA, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Articles of Incorporation, By-laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of such claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such claim in accordance with the terms of such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

10. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:



--------------------------------------------------------------------------------

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(b) for which the Indemnitee is otherwise indemnified or reimbursed; or

(c) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law; or

(d) for Indemnitee’s reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation previously received by Indemnitee
or payment of any profits realized by Indemnitee from the sale of securities of
the Company, as required in each case under the Exchange Act (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in connection
with an accounting restatement of the Company or the payment to the Company of
profits arising from the purchase or sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act); or

(e) with respect to a Proceeding in which a final judgment or other final
adjudication determines that the Indemnitee is liable to the Company or its
shareholders for: (i) a breach of the Indemnitee’s duty of loyalty to the
Company or its shareholders; (ii) acts or omissions not in good faith or which
involve intentional misconduct or knowing violation of law; (iii) liability
imposed pursuant to the provisions of Section 7-1.2-811 of the RIBCA; or
(iv) any transaction (other than a transaction approved in accordance with
Section 7-1.2-807 of the RIBCA) from which the Indemnitee derived an improper
personal benefit; or

(f) if a final judgment or other final adjudication determines that such payment
is unlawful; or

(g) in connection with proceedings or claims involving the enforcement of
non-competition and/or non-disclosure agreements or the non-competition and/or
non-disclosure provisions of employment, consulting or similar agreements that
the Indemnitee may be a party to with the Company, or any subsidiary of the
Company or any other applicable foreign or domestic corporation, partnership,
joint venture, trust or other enterprise, if any; or

(h) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, except with respect to an action, suit or
proceeding brought to establish or enforce a right to indemnification (which
shall be governed by the provisions of Section 7 of this Agreement), unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

11. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall



--------------------------------------------------------------------------------

continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any proceeding commenced under Section 7 hereof) by reason of his Corporate
Status, whether or not he is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.

12. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

13. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company. Indemnitee acknowledges that in certain
instances, applicable law (including, without limitation, federal securities
laws, the Employee Retirement Security Act of 1974 and other federal laws that
may preempt or override applicable state law) or public policy may prohibit the
Company from indemnifying Indemnitee under this Agreement or otherwise. Nothing
herein shall be construed to provide indemnification where such indemnification
is prohibited as described in the preceding sentence.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

14. Definitions. For purposes of this Agreement:

(a) “Change in Control” means:

(i) the acquisition of more than 50% of the beneficial ownership of the combined
voting securities of the Company by any person or group (as such terms are used
in Section 13(d) and 14(d) of the Exchange Act), other than the Company or its
subsidiaries or any employee benefit plan of the Company or any person who was
an officer or director of the Company on the date of this Agreement;

(ii) consummation by the Company of a reorganization, merger or consolidation,
in each case, with respect to which all or substantially all of the individuals
and entities who were the beneficial owners of the voting securities of such
entity immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or



--------------------------------------------------------------------------------

indirectly, securities representing more than 50% of the voting power of then
outstanding voting securities of the corporation resulting from such a
reorganization, merger or consolidation;

(iii) the sale, exchange or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
(on a consolidated basis) to a party which is not controlled by or under common
control with the Company; or

(iv) a change in the composition of the Board during any period of twenty-four
months (not including any period prior to the date of this Agreement), such that
the individuals who at the beginning of such period, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the date hereof, whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least two-thirds
(2/3) of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of “Persons” (as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act) other than the Board shall not be so considered as
a member of the Incumbent Board.

(b) “Corporate Status” describes the status of an individual who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such individual is or was serving at the express written request
of the Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a



--------------------------------------------------------------------------------

witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(g) “Official Capacity” shall mean. (i) when used with respect to a director,
the office of director in the Company and (ii) when used with respect to an
officer, the office in the Company held by the officer, but does not include
service for any other foreign or domestic corporation or any partnership, joint
venture, trust, other enterprise or employee benefit plan.

(h) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of his or her Corporate
Status, by reason of any action taken by him or of any inaction on his part
while acting in his or her Corporate Status; in each case whether or not he is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement, but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his rights under this Agreement.

(i) “Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Special Legal Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. Special Legal
Counsel shall be selected in the manner set forth in Section 6(c). The Company
agrees to pay the reasonable fees of the Special Legal Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

15. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

16. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.



--------------------------------------------------------------------------------

17. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

18. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee signature hereto.

(b) To the Company at:

Astro-Med, Inc.

600 East Greenwich Avenue

West Warwick, RI 02893

Attention: Corporate Secretary

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

19. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Rhode Island, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Superior Court



--------------------------------------------------------------------------------

of Providence County, State of Rhode Island, or any other court of appropriate
jurisdiction located in the State of Rhode Island (the “Rhode Island Court”),
(ii) consent to submit to the exclusive jurisdiction of the Rhode Island Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) consent to service of process in connection with any such
action or proceeding against such party by any method permitted under the rules
of the Rhode Island Court (including, if so permitted, by mail), (iv) waive any
objection to the laying of venue of any such action or proceeding in the Rhode
Island Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Rhode Island Court has been brought
in an improper or inconvenient forum.

SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY By:     Name:  

 

Title:  

 

INDEMNITEE

 

Name:  

 

Address:  

 

 

 